DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
 
Response to Arguments
Applicant's arguments submitted March 9, 2021 and previously pertaining to the rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Tan (US 2006/0260773) in view of Nonni (US 2014/0274680) have been collectively considered and are partly persuasive.  For the reasons below, the rejection over Tan in view of Nonni is maintained, however, the rejection has been modified in response to the arguments not previously presented.  The modified rejection is presented below.
Applicant correctly points out that Tan only provides length-weighted average fiber lengths for pulps which are not bleached kraft pulp.  Applicant also correctly points out that the pulps previously relied upon to (incorrectly) show length-weighted average fiber length will necessarily have an ISO brightness of less than 80.  The modified rejection below emphasizes that the bleached kraft pulp in Tan is considered to be a conventional bleached kraft pulp, and that any of the claimed properties of the bleached kraft pulp not expressly disclosed by Tan (the length-average fiber length and brightness) are taught by Nonni as being conventional.  Thus, the combination of a conventional bleached kraft pulp with 0.2 to 50 ppm copper ion in Tan when 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tan                 (US 2006/0260773) in view of Nonni (US 2014/0274680).
Claims 1-3:  Tan discloses cellulosic pulps with odor control properties.  The pulp may be a fluff pulp suitable in personal care or hygiene products, see paragraphs [0002], [0006], and [0055].  The most preferred pulps comprise the claimed bleached kraft fiber, see paragraph [0022].  Example 12 (paragraph [0070]) and Example 18 (paragraph [0076]) explicitly produce a fluff pulp from a bleached kraft pulp.  
The pulp of Tan has a copper number equal to or greater than 3 (paragraph [0034]), thus can have a copper number of less than 7 as claimed. The pulp has a carboxyl content of more than 3.5 meq/100 grams (paragraph [0035]) as claimed.  The pulp has a viscosity most preferably from about 1 to about 10 cps (paragraph [0032]), thus can have a viscosity from about 2 cps to about 7 cps as claimed.  Tan does not disclose that the pulp has a length-weighted average fiber length greater than 2 mm as claimed, or has an ISO brightness of at least 80 as claimed.  

The pulp of Tan is treated with any one or more of the transition metal ions in the form of metal salts disclosed in paragraph [0023].  The preferred metals are copper (Cu) and iron (Fe).  The amount of metal salts used to treat the pulp is at least 0.005% by weight of the fiber, see paragraph [0024].  In Example 2, paragraphs [0058] and [0059], pulp is treated with 0.03% copper sulfate, resulting in a pulp having 90.8 ppm Cu bound on the pulp and exhibiting odor control as shown in Table 2.  This copper ion content exceeds the claimed range of from about 0.2 ppm to about 50 ppm.  However, lower amounts of added copper sulfate (less than 0.03%) would result in pulp having a copper iron content less than 90.8 ppm, and that for certain amounts of copper sulfate between 0.005% and 0.03%, the copper ion content would be between 0.2 and 50 ppm.  This is evidenced by Table 3 which shows two pulps treated with 0.02% copper 
Because the fluff pulp of Tan is deemed to comprise a conventional bleached kraft having all the aforementioned claimed properties and the claimed copper ion content, the claimed fluff pulp is structurally indistinguishable from that of Tan, and is therefore unpatentable over Tan in view of Nonni.  Applicant is requested to show an unobvious difference between the claimed fluff pulp and the fluff pulp of Tan.
Claims 4 and 5:  In Example 1, paragraph [0057] of Tan, pulp is treated with 0.03% ferrous sulfate, resulting in a pulp having 43.4 ppm Fe bound on the pulp and exhibiting odor control as shown in Table 1. This iron content falls within the claimed range of from about 0.2 ppm to about 50 ppm.  Example 18 (see paragraphs [0076] and [0077], Table 17) supports the combination of copper and iron for odor control.
Claim 6:  The fluff pulps of Tan do not comprise a super-absorbent polymer (SAP).   Paragraphs [0006] and [0071] teach that the pulp are useful in hygiene products without SAP.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197       (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or   571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748